Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election of the invention of Group I, claims 1-4 and 15-20 in the reply filed on February 10, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In claim 2, line 2, “the container” lacks singular particular antecedent basis. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olsen (7,964,125). Claims 1-4 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pillman (4,401,211). Each discloses a carrier (10; 12; respectively) for carrying an array of containers comprising a plastic sheet having a generally smooth surface (20; other than at 30) and a plurality of container apertures (25; 22) formed therein, wherein the plastic sheet is generally transparent (see column 3, lines 19-31; inherently transparent polyethylene) and includes a matte finish (40; see column 3, lines 6-35) inherently printed (via a roller; providing the matte finish in general) on at least one desired portion of the plastic sheet. 
As to claim 2, each discloses the printed matte finish having a different coefficient of friction than a container. 
As to claims 3-4 and 18, Olsen and Pillman et al. each disclose providing a matte finish having an inherent roughness value to obtain the desired purpose, which is not described in the same manner as applicant, but may or may not be the same as applicant. Once a reference teaching the product appearing to be substantially identical is made the basis of rejection, the burden shifts to the applicant to show an unobvious difference. See MPEP 2112(V). The PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on inherency under 35 USC 102 as above, or on prima facie obviousness under 35 USC 103 as here, the burden of proof is the same. The burden of proof is similar to that required with respect to product-by-process claims. See In re Fitzgerald, 619 F. 2d 67, 70, 205 USPQ 594, 596 (CCPA 1980).

As to claim 15, the product-by-process renders a container carrier (10; 12) having an array of apertures (25; 22) with a printed matte finish (40 via a roller; see column 3, lines 6-35 and a provided matte finish).
As to claims 16 and 17, each discloses a container carrier with a plurality of containers (60; 14) positioned within respective container apertures (25; 22) in adjacent rows and ranks so that the printed matte finish contacts at least a portion of each container (see claim 1, lines 13-19; see column 3, lines 15-31). 
As to claim 19, each discloses the printed matte finish in longitudinal strips of the plastic sheet. 
As to claim 20, each discloses the printed matte finish positioned between outer edges of the plurality of container apertures. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over either one of Olsen (7,964,125) and Pillman et al. (4,401,211) in view of Weder (2002/0004113). Olsen and Pillman et al. have been explained above, and disclose applying a matte finish, but do not employ the term “printing”. To any degree the .

Claims 3-4 and 18 are further rejected under 35 U.S.C. 103 as being unpatentable over the art under 102 or 103 as applied to claims 1 and 17 above. Olsen and Pillman et al. each disclose providing a matte finish having an inherent roughness value to obtain the desired purpose, which is not described in the same manner as applicant, but may or may not be the same as applicant. Once a reference teaching the product appearing to be substantially identical is made the basis of rejection, the burden shifts to the applicant to show an unobvious difference. See MPEP 2112(V). The PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is  based on inherency under 35 USC 102 as above, or on prima facie obviousness under 35 USC 103 as here, the burden of proof is the same. The burden of proof is similar to that required with respect to product-by-process claims. See In re Fitzgerald, 619 F. 2d 67, 70, 205 USPQ 594, 596 (CCPA 1980).
Furthermore, there is no indication that applicant’s recited roughness provides any new or unexpected result. It would have been obvious to one of ordinary skill in the In re Aller, 105 USPQ 233. 

Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        	
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG